Citation Nr: 9935467	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of improved disability pension benefits was timely submitted.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1965 to November 
1968.

An appeal has been taken from an April 1997 decision by a 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises which denied entitlement to waiver of recovery of 
an overpayment of improved disability pension benefits on the 
basis that the request for a waiver of recovery of the 
indebtedness had not been timely submitted.  The original 
overpayment was in the amount of $8,516.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
May 1999 when it was remanded for further development.  The 
case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  Prior to 1991 the veteran had been in receipt of improved 
disability pension benefits as a single veteran with no 
income for several years.  

3.  In March 1991 the veteran's award was adjusted to add his 
wife, stepchild and child as dependents and to count his 
wife's wages and Social Security benefits for himself and his 
children as countable income.  These actions resulted in an 
overpayment of $8,516 in the veteran's account.

4.  Later in March 1991 the veteran was notified of the 
overpayment and advised of his right to request a waiver of 
the debt within 180 days.

5.  In April 1997 the veteran submitted a request for a 
waiver of recovery of the overpayment.


CONCLUSION OF LAW

The veteran's request for a waiver of recovery of the 
overpayment of improved disability pension benefits was not 
timely submitted and may not be considered on its merits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individual's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In this case, the record reflects that the veteran had been 
in receipt of improved disability pension benefits for 
several years.  He was being paid as a single veteran based 
on no countable income from any source as reported by him.

In March 1991 the veteran's award was adjusted to add his 
wife, stepchild and child as dependents and to count his 
wife's wages and Social Security benefits for himself and his 
children as countable income.  These actions resulted in an 
overpayment of $8,516 in the veteran's account.

The record reflects that later in March 1991 the veteran was 
notified by the VA that he had a right to request a waiver of 
recovery of the indebtedness within 180 days from the date of 
the notice to him of the indebtedness.  However, his request 
for waiver of recovery of the overpayment was not submitted 
until April 1997, several years after the date of the notice 
to him of the indebtedness.  Under the circumstances, the 
Board cannot consider the equitable arguments going to the 
merits of the question of waiver which have been advanced by 
the veteran.  It is apparent that the veteran's request for 
waiver of recovery of the overpayment of improved disability 
pension was not timely submitted and he has given no 
indication that there were circumstances beyond his control 
which were relevant.  The request for waiver may not be 
considered on its merits.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963.  Although the Board regrets that the veteran is 
experiencing financial problems, that matter would not 
provide a basis for favorable action in connection with his 
appeal.

The record discloses that the original notification to the 
veteran regarding the overpayment in March 1991 is not 
included in the claims file.  However, there is of record a 
computer print-out showing that the notification was mailed 
to the veteran at his correct address in March 1991.  There 
is also a July 1999 certification from the VA Debt Management 
Center reflecting that the initial demand letter containing 
notice of the right to request waiver of recovery of the debt 
was sent to the veteran in March 1991 and was not returned as 
undeliverable due to an incorrect address.  Thus, as noted 
above, an allowance of the appeal is not warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is not established.  The 
appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

